DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 01/06/21.  Claims 1, 2, 4-6, 8-11, 13-18, 21-23 are amended, claims 3, 12, and 20 are cancelled.  Claims 1, 2, 4-11, 13-19, and 21-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-11, 13-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2009/0293040 A1 to DeBoer et al. (hereinafter “DeBoer”) in view of Applicant’s submitted NPL – Scanalog: Interactive Design and Debugging of Analog Circuits with Programmable Hardware to Agarawala et al. (hereinafter “Agarawala”).
Concerning claim 1, DeBoer discloses a computer-implemented method (Abstract), comprising: 
displaying, by a tutorial computing system to a user via a display device, a first target step for physically configuring a first hardware component of a target computing system, wherein the target computing system is separate from the tutorial computing system (paragraphs [0068]-[0071] – instructions are provided on physically connecting the demonstration board to the computer); 
once the user has performed a physical step on the first hardware component, receiving, by the tutorial computing system from a controller included in the target computing system via a first connection, a first feedback signal that includes a first set of values produced by performing an operation on the target computing system (paragraphs [0068]-[0071], [0091]-[0100] – set of values from microcontroller is received via connection through the debug interface, the debug interface is providing a feedback 
determining whether the first step has been performed correctly (paragraphs [0069] – [0071] – correctness is determined based on values received); 
in response to determining that the user correctly performed the first target step, displaying to the user an indication that the first target step has been performed correctly (paragraphs [0069]-[0079] – displaying notification that the first step has been properly performed); and
in response to determining that the user did not correctly perform the first target step, displaying to the user an indication that the first target step has not been performed correctly (paragraphs [0069] – [0079] – displaying notification that the first step has not been properly performed).
DeBoer lacks specifically disclosing, however, Agarawala discloses wherein the user correctly performing the first target step causes the target computing system to be in a configuration that generates a target set of values; comparing the first set of values to the target set of values to determine whether the user correctly performed the first target step (page 325, sections Debugging With Customizable Tests and Recording, Replaying, and Unit Testing Signals – system debugs physical connections within board and steps the user through the problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical structure debugging as disclosed by Agarawala into the system of DeBoer in order to provide a complete debugging program which debugs both physical and software components of a board.

Concerning claims 2, and 11, DeBoer discloses further comprising loading a test program into the controller via the first connection, wherein performing the operation comprises executing at least a portion of the test program (paragraphs [0059], [0060], [0069]-[0079]).

Concerning claims 4, and 13, DeBoer lacks specifically disclosing, however, Agarawala discloses further comprising, in response to determining that the user correctly performed the first step, displaying to the user a next target step for further physically configuring a component of the target computing system, wherein the first target step and the next target step are included in a tutorial associated the user physically configuring the target computing system (page 325, sections Debugging With Customizable Tests and Recording, Replaying, and Unit Testing Signals – system debugs physical connections within board and steps the user through the problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical structure debugging as disclosed by Agarawala into the system of DeBoer in order to provide a complete debugging program which debugs both physical and software components of a board.

Concerning claim 5, DeBoer lacks specifically disclosing, however, Agarawala discloses further comprising, in response to determining that the user did not correctly performed the first target step, not permitting the user to proceed to a next target step 

Concerning claim 6, DeBoer discloses wherein comparing the first set of values to the target set of values comprises comparing the first set of values to a predetermined threshold value or a predetermined range of values that is associated with the target set of values (paragraphs [0059], [0060], [0069]-[0079]).

Concerning claims 7, and 19, DeBoer discloses wherein the controller comprises a programmable microcontroller (paragraphs [0071]-[0079]).

Concerning claims 8, and 16, DeBoer lacks specifically disclosing, however, Agarawala discloses further comprising: displaying to the user a second target step that is related to programming the controller; loading, from the tutorial computing system to the controller via the first connection, a set of user programming for execution by the controller; receiving, by the tutorial computing system, a second set of values from the 

Concerning claims 9 and 17, DeBoer lacks specifically disclosing, however, Agarawala discloses in response to determining that the user correctly performed the second target step: displaying to the user an indication that the second target step has performed correctly, and displaying a next target step to the user, wherein the first target step, the second target step, and the next target step are included in a tutorial associated with building and programming the target computing system

Concerning claim 10, DeBoer discloses one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (paragraph [0027]) – see the rejection of claim 1.

Concerning claim 14, DeBoer lacks specifically disclosing, however, Agarawala discloses wherein displaying to the user the first target step for physically configuring the first hardware component comprises displaying an image or video illustrating how to perform the first target step (page 325, sections Debugging With Customizable Tests and Recording, Replaying, and Unit Testing Signals – system debugs physical connections within board and steps the user through the problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical structure debugging as disclosed by Agarawala into the system of DeBoer in order to provide a complete debugging program which debugs both physical and software components of a board.

Concerning claim 15, DeBoer lacks specifically disclosing, however, Agarawala discloses wherein displaying to the user the first target step for physically configuring the first hardware component comprises displaying a set of text instructions for physically performing the first target step (page 325, sections Debugging With Customizable Tests and Recording, Replaying, and Unit Testing Signals – system debugs physical connections within board and steps the user through the problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical structure debugging as disclosed by Agarawala into the system of DeBoer in order to provide a complete debugging program which debugs both physical and software components of a board.



Concerning claim 21, DeBoer lacks specifically disclosing, however, Agarawala discloses wherein the processor is further configured to perform the step of; in response to determining that the user correctly performed the first target step, displaying to the user a next target step for further physically configuring a component of the target computer system, wherein the first target step and the next target step are included in a tutorial associated with the user physically configuring the target computing system (page 325, sections Debugging With Customizable Tests and Recording, Replaying, and Unit Testing Signals – system debugs physical connections within board and steps the user through the problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the physical structure debugging as disclosed by Agarawala into the system of DeBoer in order to provide a complete debugging program which debugs both physical and software components of a board.  

Concerning claim 22, DeBoer lacks specifically disclosing, however, Agarawala discloses wherein the processor is further configured to perform the step of in response to determining that the user did not correctly performed the first target step, not permitting the user to proceed to a next target step for further physically configuring a 
 
Concerning claim 23, DeBoer discloses wherein comparing the first set of values to the target set of values comprises comparing the first set of values to a predetermined threshold value or a predetermined range of values that is associated with the target set of values (paragraphs [0059], [0060], [0069]-[0079]).

Response to Arguments
Applicant's amendments and remarks filed 1/6/21 have been fully considered and are persuasive with respect to the 35 USC 101 rejection, therefore the rejection has been withdrawn.  
With respect to the 35 USC 102 rejection, Applicant’s arguments are moot based on a new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715